Title: To Thomas Jefferson from David Croll, 10 October 1806
From: Croll, David
To: Jefferson, Thomas


                        
                            
                            
                            October 10th 1806.
                        
                        The Petition of David Croll, late in the Service of the United States Navy;
                        Most respectfully represents, that he sailed in the United States sloop of War the Ganges Captain Tingey,
                            Commander in the year 1799, where he acted as Captain of the afterguard, and afterwards belonged to the United States
                            Frigate The United States, Commodore Barry from thence went on aboard the Constellation Captain Murry, as Quarter Gunner,
                            and from thence went on Board the Philadelphia, with Captn. Barron as Quarter Gunner, and was afterward in said Frigate
                            with Captain Bainbridge with the Ships Crew, he was detained as Prisoner at Tripoli for upwards of 19 months, that while
                            belonging to the Philadelphia his legs were lamed by the main tack.—that he arrived at the City of Washington in the
                            Frigate President—where he was employed for three months in the rigging loft—that he has been very much indisposed this considerable time past, whereby his small savings are
                            exhausted.—that his age and fatigue in the service renders him unfit for hard labour.—he therefore hopes the hardship of
                            his case will be taken into consideration, and that he be appointed
                            to some duty at the Navy yard in said City, so as to enable him to procure the Comforts of life in his old age, and he as
                            in duty bound will ever pray &c
                        
                            David Croll
                            
                        
                    